Citation Nr: 9910391	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  94-06 644 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a below the right knee 
amputation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  The veteran was awarded the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which found that no new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for a below the right knee amputation.

The Board notes that entitlement to service connection for a 
right foot disability was denied by the RO in a December 1945 
rating decision as a residual disability was not found at 
that time.  The veteran was informed of the RO's decision and 
a timely appeal was not initiated.  In December 1992, the 
veteran filed a claim for a below the right knee amputation 
as a result of an injury during service.  In an October 1993 
rating decision, the RO determined that no new and material 
evidence had been submitted to reopen the claim for service 
connection for a below the right knee amputation, the veteran 
filed a timely appeal and this appeal ensued.  In September 
1996, the Board determined that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for a below the right knee amputation and remanded 
the claim for additional development, to include a VA 
examination.  The case has since been returned to the Board 
for final appellate review. 


FINDING OF FACT

A below the right knee amputation was not acquired as a 
result of an in service injury to the right foot. 




CONCLUSION OF LAW

An injury resulting in a below the right knee amputation was 
not incurred in or aggravated in service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and Regulations

The Board notes that the veteran's claim of entitlement to 
service connected for a below the right knee amputation is 
well-grounded within the meaning of 38 U.S.C.A. § 5107; that 
is, he has presented a claim which is plausible based on all 
the evidence.  The Board is also satisfied that all relevant 
and available facts have been properly developed to the 
extent possible.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (1998).  There must be competent 
evidence of a current disability (medical diagnosis), of 
incidence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If 
a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
post service continuity of symptomatology. 38 C.F.R. § 
3.303(b); see Savage v. Gober, 10 Vet. App. 489 (1997),

Determinations regarding service connection are to be based 
on a review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154 (West 1991).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102 (1998).

II.  Factual Background

The veteran contends, in essence, that his below the right 
knee amputation is a result of an injury he sustained to his 
right foot during service.  He alleges that a physician told 
him that his amputation below the right knee was a result of 
scar tissue which had caused poor circulation.  As a result, 
a favorable determination is requested. 

Service medical records reflects that in May 1945, the 
veteran was hospitalized for a severe contusion of the right 
foot and leg after a half-track ran over his leg.  At that 
time, his right lower leg was placed in a boot cast, plaster-
of-Paris.  An X-ray of the right leg and foot was negative.  
A notation, dated May 13, 1945, indicated some ecchymosis of 
the right foot and legs with no evidence of any swelling.  
The veteran returned to active duty in late May 1945.  A 
November 1945 separation examination report indicated that 
the veteran had injured his right foot in May 1945.  No 
objective findings were noted with respect to the right foot 
and his feet were found to have been normal.  

Post-service private medical reports, dating from August 1991 
to May 1993, reflect that the first post-service evidence of 
any problems associated with the right leg/ foot were in 
August 1991.  At that time, the veteran was found to have had 
bilateral femoral embolectomies, which resulted in a below 
the right knee amputation.  Subsequent private medical 
reports show that the veteran was diagnosed as having a below 
the right knee amputation, arteriosclerotic vascular disease 
and intermittent claudication of the right lower extremity 
secondary to arteriosclerotic vascular disease.

In a July 1993 statement, submitted by Edward Helm, he 
reported that he had served with the veteran during World War 
II and that he remembered the veteran's legs being run over 
by a half-track. 

During hearings at the St. Louis, Missouri, RO, conducted in 
September 1993 and in February 1994, the veteran testified 
that during service, he had injured his right foot after it 
was run over by a half-track.  At that time of the injury, 
the veteran indicated that there were no broken bones, soft 
tissue injury or muscle loss.  He testified that since that 
time, his skin had been white, cold and numb.  The veteran 
testified that about 15 to 20 years previously he had 
received treatment for his right foot from a Dr. Waltz, and 
that he tried to obtain these records but was unsuccessful.  
He reported that he was told by a Dr. Michael Brown, who had 
performed his amputation, that he had scar tissue as a result 
of his inservice injury.  He related that his below the right 
knee amputation was a result of a blood clot which was in the 
area where he had sustained his inservice injury.

In medical reports, submitted from Michael A. Brown, M.D., 
dated in April and December 1994, respectively, he initially 
indicated that he was uncertain as to whether the veteran's 
ischemia of the leg was a result of his inservice injury.  
However, in December 1994, Dr. Brown concluded that he was 
almost certain that there was a connection between the 
veteran's inservice injury to the right leg and his 
subsequent below the right knee amputation.   

Private medical reports, submitted from the North Kansas 
Hospital, dating from June to July 1996, reflect that the 
veteran received treatment for unrelated disorders and are 
negative for any objective findings relating to a below the 
right knee amputation. 

A July 1997 VA Amputation/Stumps examination report reflects 
that the veteran underwent a below the knee amputation in 
1991, secondary to a blood clot, development of necrosis, 
ischemia and gangrene.  The veteran was diagnosed as having a 
below the knee amputation, secondary to the development of 
blood clot necrosis, ischemia and gangrene; with 
osteoarthritis in the right knee with narrowing of the middle 
knee compartment. 

During a July 1997 VA Diseases of the Arteries and Veins 
examination, the examiner reviewed the claims file.  The 
examiner related that on May 8, 1945, the veteran was run 
over by a half-track,( he reported having fallen off the 
half-track), and, according to the veteran, it ran over the 
medial aspect of the calf, below the knee and above the 
ankle.  The examiner further noted that in accordance with 
service medical records, dated May 8, 1945, the veteran's 
right lower leg was placed in a boot cast, plaster-of-Paris, 
with remark "severe contusion to right foot and leg," and 
that there was no mention of any edema, bleeding or swelling 
at that time.  The examiner felt that it was very unlikely 
that if there was a great deal of swelling or bleeding, that 
a cast would have been applied.  The VA examiner further 
indicated that an X-ray of the right foot, performed on May 
8, 1945, was negative for any fracture, and that on May 9, 
1945, a notation indicated that there was some ecchymosis of 
the right foot and leg with no evidence of any swelling, 
decreased circulation or bleeding.  The veteran stated that 
at that time, the whole leg from the knee down was bruised, 
which was relieved after a couple of weeks.  The examiner 
noted that despite the in-service right foot injury, the 
veteran was able to return to active duty in late May 1945 
and that during a November 1945 examination for separation, 
the veteran's skin and feet were found to have been normal.

The VA examiner in July 1997 indicated that there was no 
medical evaluation of the in-service injury or residuals 
thereof (such as decreased circulation, alteration in the 
joints, swelling and alteration of the skin) until August 
1991, when the veteran was found to have had an arterial 
blood clot in the distal aorta area of both legs.  Therefore, 
given the time lapse between when the veteran was discharge 
from service and the development of the blood clot, the VA 
examiner concluded that the development of the blood clot 
could not be associated with the injury during service.  In 
addition, the VA examiner found it significant that during 
the evaluation and treatment of the right foot, there was no 
mention of a scar which would have reduced circulation to the 
right leg/foot.  The examiner indicated that he would have 
felt more certain of the association of the injury to the 
development of necrosis if the problem had been stated in 
other places of the record, until after the fact.  In 
conclusion, the examiner stated that without any 
documentation prior to the below the right knee amputation 
(surgery was performed in August 1991 as noted previously) of 
decreased circulation to the right leg as compared to the 
left leg, swelling to the right foot with ambulation, 
continued increased pain to the right foot with ambulation, 
alteration of vascular system, alteration of skin texture, 
development of sores or ulcerations to the areas, he could 
not agree that the problem was definitely associated with the 
injury.  Therefore, in his opinion, he could not associate 
the injury to the development of gangrene.  Finally, the 
examiner reported  that the veteran had other vascular 
problems and had undergone an angioplasty in August 1994.  

Statements from Edward Helm, Milton Collins and James H. 
Randleman, dating from August to October 1997, reflect that 
the veteran's right leg had been run over by a half-track 
during service.  

A November 1997 medical report, submitted by Health Midwest, 
is negative for any objective findings relating to the below 
the right knee amputation.

A November 1997 VA Amputation and Stumps examination report, 
reflects that the VA examiner reviewed the entire claims file 
prior to the examination.  The examiner noted the in-service 
injury to the right foot and the fact that the veteran did 
not have any problems with his right foot until 1991, when he 
developed a cool and pulseless right foot, experienced foot 
pain and underwent a below the right knee amputation.  The 
veteran was diagnosed as having a right below the knee 
amputation secondary to circulatory embarrassment of both 
lower legs, which was not related to the in-service trauma to 
the right foot.  The examiner indicated that after the in-
service accident, the veteran did not have any apparent 
problems with his right leg until 1991.  Overall, it was the 
VA examiner's opinion that the blood clot and subsequent 
ischemic necrosis was not secondary to an event which 
occurred forty-five years previously.  

Prescription inserts, received by the RO in January 1998, 
merely reflect the various prescriptions prescribed to the 
veteran and do not establish an etiological relationship 
between the in-service injury to the right foot and the post-
service below the right knee amputation.

An April 1998 medical report, submitted by Henry T. Davis, 
D.O., reflects that the veteran reported a history of having 
sustained an injury to the right lower extremity during 
service after he had been run over by a half-track, which 
resulted in a below the right knee amputation.  The veteran 
was diagnosed as having an amputation of the right lower 
extremity below the right knee and other disorders 
(hypertension, chronic obstructive pulmonary disease, 
arthrosclerosis- with an angioplasty in 1995).  

In a May 1998 medical report, submitted by Michael A. Brown, 
M.D., it was related that he was standing by his previous 
statement (rendered in December 1994) that the veteran's in-
service injury might have influenced problems in his legs 
later on.  However, Dr. Brown felt that as he was only an 
orthopedic surgeon, he was not as qualified to comment on any 
vascular problems the veteran may have experienced of the 
right leg.  Consequently, he suggested that the veteran's 
vascular specialist, Dr. Wittmer, be contacted in order to 
substantiate the veteran's claim. 

Private medical records submitted by Marc R. Wittmer, M.D., 
of the Ferrell-Duncan Clinic, dating from 1991 to 1995 and 
were received by the RO in August 1998, are cumulative in 
that they reflect that the veteran underwent a right let 
amputation as a result of circulatory problems in both legs.  
These reports do not establish an etiological link between he 
veteran's in-service injury to the right leg/foot and his 
subsequent below the right knee amputation.  




III.  Analysis

While the Board observes the veteran's contention that his 
below the right knee amputation is a result of circulatory 
problems associated with an in-service injury to the right 
foot, the Board is of the opinion that service connection for 
such disability is not warranted.  In reaching such 
conclusion, the Board acknowledges that the veteran sustained 
an in-service contusion to the right foot during service in 
May 1945.  However, at the time of the injury, there was no 
evidence of any swelling, bleeding, ulcerations, scar or 
vascular insufficiency of the right foot or leg, an X-ray of 
the right foot was negative for evidence of a fracture, and 
the veteran was able to return to full duty.  In fact, during 
a November 1945 examination for separation, there were no 
objective findings relating to the veteran's right foot or 
leg and his skin and feet were found to have been normal. 
Furthermore, the first post-service medical evidence of any 
complications associated with the right lower extremity was 
not until August 1991, when the veteran experienced 
circulatory problems in both legs and underwent a below the 
right knee amputation.  As the private medical evidence 
reflects that the veteran had circulatory insufficiency in 
both legs, this is suggestive that the veteran's vascular 
problems were related to another organic problem rather than 
an in-service injury to the right foot.

While the Board recognizees the December 1994 and May 1998 
medical opinions of Michael A. Brown, M.D., indicating that 
the veteran's below the right knee amputation might have been 
caused by circulatory problems associated with in- service 
injury to the right foot, the Board finds that these findings 
are based solely on the history provided by the veteran and 
are therefore of limited probative value.  There is no 
indication that Dr. Brown reviewed the claims file prior to 
the examinations.  The Board is not bound to accept medical 
opinions or conclusions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  While an examiner can render a current diagnosis 
based on his examination of the veteran, his opinion 
regarding the etiology of the underlying condition can be no 
better than the facts alleged by the veteran, unless it is 
based on a thorough review of the record.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Additionally, Dr. Brown 
admitted that as he was only an orthopedic surgeon, he was 
not the most qualified individual to render an opinion as to 
the etiological relationship between the veteran's 
circulatory problems and resulting below the right knee 
amputation and the in-service injury to the right foot.  As 
such, he even suggested that the veteran's vascular surgeon 
be contacted for additional clarification.   

Furthermore, the Board has accorded more weight to the July 
and November1997 VA examiner's opinions indicating that since 
there was no medical evidence of any apparent problems or 
complications with the right lower extremity after service 
until August 1991, it was their opinion that the blood clot 
and ischemic necrosis, which resulted in the below the right 
knee amputation, was not secondary to the in-service injury 
to the right foot sustained forty-five years previously.  In 
reaching such conclusion, the Board finds that the July and 
November VA opinions were performed by both an orthopedist 
and a cardiovascular specialist, as opposed to Michael A. 
Brown, M.D., who was solely an orthopedic surgeon.  In 
addition, unlike Dr. Brown, it appears that both VA examiners 
reviewed the entire claims file, to include the veteran's 
service medical records and the medical opinions of Dr. Brown 
and conducted a physical examination of the veteran.  
Therefore, the Board accords greater weight to these opinions 
than to the opinions of Michael A. Brown, M.D..  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992) ("[t]he BVA has the duty to 
assess the credibility and weight to be given the 
evidence")); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The Board observes the veteran's testimony at hearings, 
conducted in September 1993 and February 1994 at the St. 
Louis, Missouri, RO, that his below the right knee amputation 
is a result of the in-service injury to his right foot.  
However, being a lay person, the veteran is, himself, not 
competent to opine as to matters which require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
below the right knee amputation.  


ORDER

Service connection for a below the right knee amputation is 
denied. 



		
	F, JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

